Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:

In Figure 17, should reference numeral “301” be changed to --- 301A ---.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

Figure 12:	261A
Figure 16:	312Y
Figure 20:	26

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:

	IMAGE FORMING APPARATUS INCLUDING A DRAWER THAT HAS A FIRST PHOTOSENSITIVE DRUM AND A SECOND PHOTOSENSITIVE DRUM THAT CAN BE REPLACED


The disclosure is objected to because of the following informalities:
In paragraph [0008], line 1, change “the drawer” to --- a drawer ---.
In paragraph [0014], line 1, change “illustrating the” to --- illustrating a ---.
In paragraph [0044], line 3, change “accommodation” to --- accommodated ---.
In paragraph [0082], line 2, change “connected to the” to --- connected to a ---.
In paragraph [00197], line 9, change “400Y” to --- 400 --.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	In claim 15, the following terms are considered indefinite:

The third support portion is deemed indefinite because first and second support portions have not been defined in the claims from which claim 15 depends.  First and second support portions are defined in claim 7.
The fourth support portion is deemed indefinite because first and second support portions have not been defined in the claims from which claim 15 depends.  First and second support portions are defined in claim 7.
The second lock member, second lock position, and second lock release position are deemed indefinite because a lock member, lock position, and lock release position have not been defined in the claims from which claim 15 depends.  A lock member, lock position, and lock release position are defined in claim 9.

In claim 16, the following terms are considered indefinite:

The third drum pressing member is deemed indefinite because first and second drum pressing members have not been defined in the claims from which claim 16 depend.  First and second pressing members are defined in claim 12.
The fourth drum pressing member is deemed indefinite because first and second drum pressing members have not been defined in the claims from which claim 16 depend.  First and second pressing members are defined in claim 12.

In claim 17, the following terms are considered indefinite:

The third hole is deemed indefinite because first and second holes have not been defined in the claims from which claim 17 depends.  First and second holes are defined in claim 14.
The fourth hole is deemed indefinite because first and second holes have not been defined in the claims from which claim 17 depends.  First and second holes are defined in claim 14.

Allowable Subject Matter
Claims 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Claims 1-4 and 25-37 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a main housing; a drawer movable between an accommodated position at which the drawer is accommodated in the main housing and a pilled-out position at which the drawer is pulled out from the main housing; and a drum unit attachable to the drawer in a state where the drawer is located at the pulled-out position, the drum unit including: a first photosensitive drum; a second photosensitive drum; and a waste toner pipe allowing passage of waste toner from the first photosensitive drum and waste toner from the second photosensitive drum.

	Claims 5-14 and 18-24 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a main housing; a drawer movable between an accommodated position at which the drawer is accommodated in the main housing and a pulled-out position at which the drawer is pulled out from the main housing; and a drum unit including a first photosensitive drum and a second photosensitive drum, the drum unit being attachable to the drawer in a state where the drawer is located at the pulled-out position, the drawer including a positioning plate positioning the first photosensitive drum and the second photosensitive drum relative to the drawer in a state where the drum unit is attached to the drawer.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori (US 9,310,755 B2) discloses an image forming apparatus that has a plurality of photosensitive drums, a drawer configured to be movable while holding the photoconductive drums, and a pair of frames arranged on both sides of the photoconductive drums.
Fujii et al (US 10,871,744 B2) disclose an image forming apparatus that includes a main body housing, a drawer, a drum cartridge, and a toner cartridge.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
May 25, 2022